FILED
                             NOT FOR PUBLICATION                             APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10263

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00085-JAT

  v.

RODOLFO CERVANTES-                                MEMORANDUM *
MALDONADO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     James A. Teilborg, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Rodolfo Cervantes-Maldonado appeals from his guilty-plea conviction and

46-month sentence for illegal reentry after deportation, in violation of 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      Pursuant to Anders v. California, 386 U.S. 738 (1967), Cervantes-

Maldonado’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Cervantes-

Maldonado the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-10263